[DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS
                                                                          FILED
                                   FOR THE ELEVENTH CIRCUITU.S. COURT OF APPEALS
                                    ________________________ ELEVENTH CIRCUIT
                                                                      AUG 16, 2011
                                            No. 10-13838               JOHN LEY
                                        Non-Argument Calendar            CLERK
                                      ________________________

                               D.C. Docket No. 1:09-cr-20602-JLK-1

UNITED STATES OF AMERICA,

llllllllllllllllllllllllllllllllllllllll                              Plaintiff-Appellee,

                                               versus

WILLIE WALKER,

llllllllllllllllllllllllllllllllllllllll                            Defendant-Appellant.

                                     ________________________

                           Appeal from the United States District Court
                               for the Southern District of Florida
                                 ________________________

                                           (August 16, 2011)

Before WILSON, PRYOR and BLACK, Circuit Judges.

PER CURIAM:

         Willie Walker appeals his conviction and sentence of 188 months of

imprisonment for being a felon in possession of a firearm. 18 U.S.C. §§ 922(g)(1),
924(e)(1). Walker challenges the denial of his motion to suppress the firearms

found in his apartment, the constitutionality of section 922(g), and the

reasonableness of his sentence. We affirm.

      The district court did not err when it denied Walker’s motion to suppress

evidence discovered during a warrantless entry of his apartment. Walker concedes

that Officer Emile Wilson had probable cause to follow Walker in hot pursuit into

his apartment based on exigent circumstances. Walker argues that the exigency

ended at his arrest and the later search of his residence was illegal, but Wilson and

other officers were entitled to search Walker’s home to ensure their safety. See

United States v. Standridge, 810 F.2d 1034, 1037 (11th Cir. 1987). “Such a

security sweep is particularly reasonable where . . . [the] officers [were] arresting a

suspect they believe[d] to be armed and dangerous, who [was] not . . . alone and

who in fact physically resist[ed] the arrest.” Id. Officer Wilson was entitled to

seize a duffle bag that had one gun protruding from its opening, see id. at 1038 (“If

the officers spot evidence during a protective sweep, they may seize it.”), and two

other guns concealed inside.

      Walker also argues that section 922(g)(1) is “unconstitutional because the

possession of firearms by a convicted felon does not have a substantial effect on

interstate commerce,” but his argument is foreclosed by precedent. In United

                                           2
States v. McAllister, 77 F.3d 387, 389–90 (11th Cir. 1996), this Court held that

section 922(g)(1) prohibits possession of a firearm “in or affecting commerce,”

and that “jurisdictional element defeats [a] facial challenge” to the provision. Id.

at 390.

      Walker’s sentence is reasonable. Walker, an armed career criminal, was

apprehended in possession of a .22LR caliber revolver, a .32 caliber revolver, and

a .410 bore shotgun pistol. Walker had an extensive criminal history that included

convictions for grand theft, burglary, robbery, assault and battery, resisting an

officer with violence, and selling a controlled substance. The district court

reasonably determined that a sentence of 188 months of imprisonment would

provide adequate punishment, deter Walker from future similar crimes, and protect

the public. See 18 U.S.C. § 3553(a). The district court did not abuse its discretion

by sentencing Walker at the low end of the guideline range and well below the

statutory maximum sentence.

      We AFFIRM Walker’s conviction and sentence.




                                          3